DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 11/23/2020 has been considered by the Examiner. Currently claims 1-23 are pending, claims 1-5, 7, and 10-18 have been amended, and claims 21-23 are newly added. Applicant’s amendments to claims 2, 3, 5, 7, 9-12, 14, and 16 overcomes the previously filed claim objections. Likewise, Applicant’s amendments in claims 1-5, 7, 9, and 18 have obviated the previously filed rejection of the claims under 35 U.S.C 112(b). A complete action on the merits of claims 1-23 follows below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites the limitation “the limbs.” It is unclear if the limitation is one of or in addition to the “two limbs.”
Claims 11-17, 21, and 22 are rejected due to their dependency on rejected claim 10. 
Claim 18 recites the limitations “A bipolar electrode or forceps,” and “a connector plug.” It is unclear if the limitation is one of or other than the limitations recited in claim 1. 
Claims 19-20 are rejected due to their dependency on rejected claim 18. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-18, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheller (2014/0200576) in view of Zell (5,632,652).
Regarding claim 1, Scheller teaches a connector plug (Fig. 2 input conductor isolation mechanism 210) for a bipolar electrode or forceps having two limbs (forceps arms 100) each terminating at a free proximal end (proximal end 102), the connector plug comprising an insulating body (The Examiner believes 210 to be insulated as it 
While Scheller generally provides for a fastening means ( [0021] forceps arm 100 may be fixed within first forceps arm housing 215, e.g., by an adhesive or any suitable fixation means), it does not teach and a latching or spring element provided in each of the openings for fastening a corresponding one of the proximal ends of the limbs to the insulating body.
However, Zell teaches a device within the same field of invention (plug type connectors) comprising a latching or spring element (tubular bushings 11 with springs 63 adapted to receive respective contact pins 10; Col. 3 lines 1-4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the openings in the Scheller to include a latching or spring element to ensure the attachment between the free proximal end of the arms/limbs and the connector plug is secure. 
Regarding claim 2, Scheller in view of Zell teaches the limitations of claim 1. Zell provides wherein the latching or spring elements each have an essentially U-shaped cross-section with an open side configured to allow the corresponding proximal end of the limbs to be inserted therethrough (Fig. 4).
Regarding claim 3, Scheller in view of Zell teaches the limitations of claim 2. Zell provides wherein the latching or spring elements each have first and second fastening limbs (It is the position of the Examiner that for one limb, the second fastening limb is the inner portion of tubular bushing 11 and the first fastening limb is the outer potion of 
Zell provides for plastic spring housing but it is silent about teaching elastic. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide for elastic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 4, Scheller in view of Zell teaches the limitations of claim 3. Zell provides wherein the first fastening limb has an inwardly pointing nose-like projection (concave portion if inwardly directed spring 63).
Regarding claim 5, Scheller in view of Zell teaches the limitations of claim 4. Zell provides wherein the second fastening limb has a planar inner side lying opposite the nose-like projection (inner portion of tubular bushing 11).
Regarding claim 6, Scheller in view of Zell teaches the limitations of claim 1. Scheller is silent about specifically teaching wherein the insulating body is formed by a plastic sleeve. 
However, Zell provides for plastic housing 60. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide for a plastic insulating body since the plug of Scheller is 
Regarding claim 7, Scheller in view of Zell teaches the limitations of claim 1. While Zell provides for a planar portion and non-parallel portion (inner portion of tubular bushing 11 and the outer potion of inwardly directed spring 63 adapted to receive contact pin 10) , the combination is silent about  teaching wherein sidewalls of the openings are such that when viewed in the cross-section perpendicular to a longitudinal axis of the insulating body two opposing planar and non-planar parallel side walls between which the corresponding latching or spring element is located.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the sidewalls to provide for non-parallel sidewalls in addition to the planar side walls or whatever form or shape was desired or expedient for clamping. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ.
Regarding claim 10, Scheller teaches a bipolar electrode or forceps comprising two limbs each terminating at a free proximal end (bipolar forceps arms 100 terminating at proximal end 102), and a connector plug according to claim 1 (Fig. 2, 210, see claim rejection 1), wherein the proximal ends of the limbs are accommodated in the insulating body of the connector plug and fixed therein ([0021] forceps 100 fixed within arm housing 214 by an adhesive).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal ends of the limbs such that when viewed in cross section each are configured to be at least partially complementary to the inner sides of the corresponding latching or spring element ; or when viewed in cross-section each include a projection configured to be engaged behind a nose-like projection; or wherein each of the proximal ends of the limbs includes a depression adjacent to the projection formed to receive nose-like projection,  since Scheller provides for a fixed connection between the proximal ends of the arms and the connector plug and a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ.
Regarding claim 13, Scheller in view of Zell teaches the limitations of claim 10. Scheller teaches wherein the limbs form electrodes (bipolar forceps 100) and Zell 
Regarding claim 14, Scheller in view of Zell teaches the limitations of claim 10. Scheller teaches wherein the connector plug further includes two contact pins which penetrate the insulating body on the proximal end face and are electrically connected to the latching or spring elements (bipolar cord 220 extending from proximal end of 210 to interface 245 ; see [0021]).
Regarding claim 16, Scheller in view of Zell teaches the limitations of claim 13 . Scheller teaches wherein the connector plug further includes two cables with electrical leads contained therein wherein the cables penetrate the insulating body at the proximal end face and wherein the electrical leads are electrically connected to the [latching or spring elements ] openings (wire/leads within bipolar cord 220).
Regarding claim 17, it is the position of the Examiner that welding and soldering are product by process limitations. Scheller in view of Zell generally provides for a connection between the contact pins and the latching element.  
Regarding claim 18, Scheller teaches a method for manufacturing a medical instrument, the method comprising:
providing a bipolar electrode or forceps, comprising two electrodes or forceps limbs each terminating at a free proximal end (Fig. 2 bipolar forceps 100 include free proximal end 102);
providing a connector plug (210) according to claim 1 (see claim rejection 1);

creating a fixed, non-detachable connection between the two electrodes or forceps limbs and the connector plug ([0021] forceps 100 fixed within arm housing 214 by an adhesive). 
While Scheller generally provides for a fastening means [0021], it does not teach latching or spring element.
However, Zell teaches a device within the same field of invention (plug type connectors) comprising a latching or spring element (tubular bushings 11 with springs 63 adapted to receive respective contact pins 10; Col. 3 lines 1-4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the openings in the Scheller to include a latching or spring element to ensure the attachment between the free proximal end of the arms/limbs and the connector plug is secure. 
Regarding claim 23, Scheller in view of Zell teaches the limitations of claim 1 and the insulating body further including a proximal end face extending transversely across and delimiting the openings (Fig. 2 , 210 includes proximal end face opposite the openings 215). 
Claims 8, 9, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheller (2014/0200576) in view of Zell (5,632,652) and in further view of Kirwan (6,749,610).
Regarding claim 8, Scheller in view of Zell teaches the limitations of claim 1. While Scheller generally provides filling the insulating body with a casting compound 
However, Kirwan teaches a device within the same field of invention (electrosurgical forceps), comprising holes 28 stamped near the end 20 allow epoxy or other appropriate potting material to flow through and around the tines to fix the tines more firmly within the insulating cap portion 25 (Col. 2 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating body of Sheller to provide for one or more inlet channels to allow epoxy or other appropriate potting material to flow through and fix the tines to the insulating cap portion or connector plug. 
Regarding claim 9, Scheller in view of Zell teaches the limitations of claim 8. While the combination is silent about specifically teaching wherein the one or more inlet channels are arranged together with the openings on one end face of the insulating body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the one or more inlet channels together with openings on one end face of the insulating body since rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 19 and 20 teach the same limitations of claims 8 and 9 as previously rejected above. 
Claims 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheller (2014/0200576) in view of Zell (5,632,652) and in further view of Zubrood (2017/0196578). 

However, Zubrood teaches a device within the same field of invention wherein for a coagulation forceps wherein the type of electrical connection is selected, in which case a choice can be made between a connector for a flat cable or for a two-pin plug [0056].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed plate shape or flat plug since these features are common knowledge, well known and widely used in the art of electrical connectors for fastening purposes, and involves only routine skill in the art. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide for metal body pins, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments, filed 11/23/2020, with respect to the rejection(s) of claim(s) 1, 10, and 18 under 35 U.S.C 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen (5,334,215) teaches an analogous device (a pair of pincers) comprising a latching element to receive free proximal ends of limbs (Fig. 2; Claim 1), the proximal ends of the limbs have latching portions. The proximal ends include a projection 24configured to be engaged behind a nose-like projection 14. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.E/Examiner, Art Unit 3794   
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794